*136Order, Supreme Court, New York County (Leland DeGrasse, J.), entered March 25, 2003, which dismissed petitioner’s challenge to an administrative finding of a rent overcharge and imposition of treble damages, unanimously affirmed, without costs.
Respondent’s determination of a rent overcharge and miscalculation of base rent was not arbitrary and capricious, since it was based on a registered rent figure provided by petitioner for the year in question, the same figure utilized by petitioner in its computations for vacancy and longevity increases. Petitioner failed to present any evidence of actual rents collected or other data to substantiate its higher base rent claim. There is no reason to disturb respondent’s evaluation of the competing evidence in this record (see Matter of Wembly Mgt. Co. v New York State Div. of Hous. & Community Renewal, 205 AD2d 319 [1994], lv denied 85 NY2d 808 [1995]). Treble damages were appropriate in light of petitioner’s failure to establish, by a preponderance of the evidence, that the multilayered rent overcharges were not willfully imposed (Rent Stabilization Law of 1969 [Administrative Code of City of NY] § 26-516 [a]; Rent Stabilization Code [9 NYCRR] § 2526.1 [a] [1]; Matter of Century Tower Assoc. v State of N.Y. Div. of Hous. & Community Renewal, 83 NY2d 819 [1994]). Concur—Tom, J.R, Andrias, Sullivan and Lerner, JJ.